MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N*
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará “EL ESTADO”; y, de la otra parte, la COMPAÑÍA MINERA
BARBASTRO SOCIEDAD ANÓNIMA CERRADA, identificada con RUC N”
20511812713, con domicilio en Calle Las Begonias N* 441, Int. 242, Urb. Jardín, San
Isidro, Lima, representada por el señor Emilio Eduardo Alfageme Rodríguez Larraín,
identificado con Documento Nacional de Identidad N” 07802021, según poder inscrito en el
asiento C00009 de la Partida N* 11802886 de la Zona Registral N* IX - Sede Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento,
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial “El Peruano” con fecha 07
de febrero de 2012, que designa al Ingeniero Edgardo Elías Alva Bazán como Director
General de Minería y la Resolución Ministerial N” 516-2013-MEM/DM, publicada en el
Diario Oficial “El Peruano” con fecha 23 de noviembre de 2013, que aprueba la Lista de
Bienes y Servicios materia del referido contrato.

Agregue usted, señor notario, las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 21 de enero de 2014,
MINISTERIO DE ENERGÍA Y MINAS
CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N* 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(i) COMPAÑÍA MINERA BARBASTRO SOCIEDAD ANÓNIMA CERRADA,
identificada con RUC N* 20511812713, con domicilio en Calle Las Begonias N* 441, Int,
242, Urb. Jardín, San Isidro, Lima, representada por el señor Emilio Eduardo Alfageme
Rodríguez Larraín, identificado con Documento Nacional de Identidad N* 07802021, según
poder inscrito en el asiento C00009 de la Partida N* 11802886 de la Zona Registral N* IX -
Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien
en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM-DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 18 de julio de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas,

Y)
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesiones mineras
señaladas en la cláusula 1.1. por un monto de US$ 2'885,656.00 (Dos Millones
Ochocientos Ochenta y Cinco Mil Seiscientos Cincuenta y Seis y 00/100 Dólares
Americanos), para el periodo comprendido entre los meses de enero a diciembre de 2014.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 516-2013-MEM/DM,
publicada en el Diario Oficial “El Peruano” el 23 de noviembre de 2013, la misma que como
Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, ef Lima, a los veintiún días del mes de enero de dos mil catorce.

460536

YY NORMAS LEGALES

E
ra, martes 7 de ftrero de 2012

de la Presidencia del SINEACE; a tal efecto, en todos los
casos, se estableció que se requiere contar con acuerdo
aprobatorio del Directorio del órgano operador; el informe
de la Secretaría Técnica y el acuerdo expreso del Consejo
Superior:

Que, con arreglo a las consideraciones establecidas

en su Acuerdo N” 038-2010-SINEACE, el Consejo

rior del SINEACE, en su Sesión N' 31 de 23 de enero
del 2012, a través del Acuerdo N* 048-2012-SINEACE,
acordó ratificar el Acuerdo del Directorio del IPEBA N?
238-2011-1PEBA,

Que, en la Sesión N” 25, Acuerdo N” 007-2011, el
Consejo Superior del SINEACE eligió como su Presidenta
a la señora Peregrina Morgan Lora, Presidenta del
Directono del IPEBA:

De conformidad a lo dispuesto en la Ley N* 28740,
del SINEACE y su Reglamento, aprobado con el Decreto
Supremo N” 018-2007-ED, la Ley N* 28044, General de
Educación, la Ley N* 29158, del Poder Ej ivo, y el
Acuerdo N” 038-2010-SINEACE, estando a lo opinado en
el Informe N* 009-2012-SINEACE/ST.

SE RESUELVE:

Artículo 1*.- Oficializar la autorización y registro de la
Cooperativa Agraria Cafetalera La Florida como Entidad
Certificadora de productores de plantones de café por el
plazo de dos años, otorgada por el Directorio del Instituto
Peruano de Evaluación, Acreditación y Certificación de
la Calidad de la Educación Básica - IPEBA mediante
Acuerdo N* 238-2011-IPEBA.

Artículo Disponer la incorporación de la
Cooperativa Agraria Cafetalera La Florida en el Registro
Nacional de Entidades Certificadoras del IPEBA y su
difusión en el portal institucional del Instituto Peruano de
Evaluación, Acreditación y Certificación de la Calidad de
la Educación Básica - IPEBA.

Regístrese, comuniquese y publiquese.

PEREGRINA MORGAN LORA
Presidenta
SINEACE

748761-5

ENERGÍA Y

Aceptan renuncia y designan Director
General de la Dirección General de
Minería

RESOLUCIÓN MINISTERIAL
N* 043-2012-MEM/DM

Lima, 3 de febrero de 2012
CONSIDERANDO:

Que, mediante Resolución Ministerial N* 373-2011-
MEM-DM, se designó al Ing. Guillermo Shinno Huamani,
en el cargo de Director General de la Dirección General
de Minería del Ministerio de Energía y Minas;

Que, el mencionado funcionario ha formulado renuncia
al cargo que viene desempeñando;

De conformidad con lo dispuesto por la Ley N* 29158,
el Decreto Supremo N” 031-2007-EM, que aprueba el
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas y la Ley que regula la Participación
del Poder Ejecutivo en el nombramiento y designación de
funcionarios públicos - Ley N* 27594;

SE RESUELVE:

Artículo Único.- Aceptar, con efectividad al dia 04
de febrero de 2012, la renuncia al cargo de Director
General de la Dirección General de Minería del Ministerio
de Energía y Minas que formula el Ingeniero Guillermo

Shinno Huamaní, dándosele las gracias por los servicios
prestados.

Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-1

RESOLUCIÓN MINISTERIAL
N* 046-2012.MEM/DM

Lima, 6 de febrero de 2012
CONSIDERANDO:

Que, se encuentra vacante el cargo de Director
General de la Dirección General de Minería del Ministerio
de Energía y Minas;

Que, en consecuencia, es necesario designar al
funcionario que desempeñará dicho cargo;

De conformidad con lo dispuesto por la Ley N* 29158,
Ley Orgánica del Poder Ejecutivo, y la Ley N* 27594,
Ley que regula la Participación del Poder Ejecutivo en el
nombramiento y designación de funcionarios públicos; y,

Estando a lo acordado;

SE RESUELVE:

Artículo Único.- Designar, a partir de la fecha, al
Ingeniero Edgardo Elias Alva Bazán, en el cargo de
Director General de la Dirección General de Minería del
Ministerio de Energía y Minas.

Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

750267-2

Designan Procurador Público Adjunto
del Ministerio de Agricultura

RESOLUCIÓN SUPREMA
N* 020-2012-JUS

Lima, 6 de febrero de 2012

VISTO, el Oficio N* 052-2012-JUS/CDJE-ST, de la
Secretaria Técnica del Consejo de Defensa Jurídica del
Estado;

CONSIDERANDO:

Que, mediante Decreto Legislativo N* 1068, se crea el
Sistema de Defensa Jurídica del Estado con la finalidad
de fortalecer, unificar y modemizar la defensa jurídica del
Estado en el ámbito local, regional, nacional, supranacional
e internacional, en sede judicial, militar, arbitral, Tribunal
Constitucional, órganos administrativos e instancias de
similar naturaleza, arbitrajes y conciliaciones;

Que, el artículo 7” del Decreto Legislativo N” 1068
mencionado, establece que es atribución del Consejo
de Defensa Jurídica del Estado, entre otras, proponer
la designación de los Procuradores Públicos del Poder
Ejecutivo;

Que, el artículo 25 del Decreto Legislativo N”
1068 antes acotado, estipula que la designación de los
Procuradores Públicos culmina, entre otras razones, por
término de la designación;

Que, asimismo, el numeral 13,1 del artículo 13% de
la citada norma dispone que los Procuradores Públicos
Adjuntos están facultados para ejercer la defensa jurídica

aso'sesz [ecrzrs [os6'vey [6Le'9te [zo0'9er [eseoer [eestest |rewi6er [|tve'ser foztvoz [zoe tvr [osz'zsz [vr9'e9z |$SM SINOISUJANI TWLOL
000'El 00'0 00'0 00s7  [o00T  [owo oosz [0001 [000 oosz [ooo 000 00s'E eORPuJOJU! 3 SELUaJSIS ap OIDIMaS
oozzoz [oso [ose'9t [osesr [osg'9r fosg'9r fose'9r [osg9r [ose'9t [osg9r |osg9r |osg'9r  [os8'9r 'omnesado ¡euosjad Á sauone/eisul ap enuejdin Á Pepundas ap OL1n195]
00505 00'0 000 000 00'0 000 0009  [ooo'or  [oo0s  [oo0's  [oosb  [oos's  [oos'ot SOJPUadUIenuos Á enisnpul pepundas ap o1310195]|
Oz "sy seve [seve [see [see [see  [seye [seg [seee  [|se8gg  |sege [seg  |s88€ [eu1a1es eJuOJa|a) TeIpes U9DEaJUntO> USÁNPU! 'S3UOPEAUNUIO) AP OBIAS
zreses [este [689vz [rise |rseos [ovoz» [oos'8e [eezsp [zowze [800's9 [6z60s |ssv8 |£v6's£ TeJUSIquue U9I533104d e] UO SOPRuOpeJa SOPIMaS
09€'ZvT 08771 [ogzzr [osz'zt |osz"zw fo8z'zt [ogz'zw [o8z'zr [o8z'2 [o8z'zr |o8z'zr  [o8z'zt  [o8z'zI soLeJejidsoH Á SOPA SONIMIAS
zovvor  [sss9r [stier [sso9r [orrbt [ssest [ore [ser [|see8r [oge9r [sees [o8z9r |svs'9r SOJUSLedWe) ap U9IDINASUO) e] Á UOPEJO/dx ap SOPepianDe
se esed sonsiuiuuns Á sajerajew “odinba “eneuimbeus “euosiad ayodsues|
oveetz  fooz'9r  [oso'vr  [ooo'9r  [oso'st  [ooz"st [o98'oz [ooo'rz [o9z"st [oss'tz |o9z'9r [o0wzr  |968'8z BIBI U9PeI0 dx ap SAPepinnse sey ejed ojjesasau
odinba Á eeumbeu ap uppesedas Á OJUa Ira Jue “upISdadsur ap opIas
oo0'zz [000 000 000 00'0 00'0 000 000 000'st  [oo0'os [ooo 000'T8 [00078 PUTA UOe Io [dx ap SAPEpIAnDe sel e SOPeunsap|
seuoypne Á sajenadsa S0>1433) SOIPNAS3 “EJ1O3INSUO) “eLLOSase ap OPINAS]
sevsor  [ez69  [em69  [eze9  Jeze9  |ezm6é9  [ezsg9  [osgior [ose'or [os9'or [osgor [os9'or  [osgor ox Ao1d ¡9p onnesado ¡euossad [op u9pezuawe Á oJUaIueloy ap 01511435]
ESUA VOPeI0¡ dk ap SOPepIAIiov Se] e SOPEImurA SOPIAÓs Somo (q
9erosoT [ovezoy [eve'eoy [su6'EOZz |evz'sr  [oswez [oseze [|o0'0 00'0 000 000 00'0 000 (eatsmauad 0104) esjanas U9IDe/noaD ap Á eunuevelp U9IDeJoj1ad ap OL0InsaS|
- 00'0 000 00'0 000, 000 000 000 00'0 000 00'0, 00'0 000 TsoAesua aAmpuj) soaunbos] A 5021033 o1>1as
98011 00'0 00'0 00'0 000 00'0 00'0 ZOET Ed Ez Ez0'9 ost 53 (seo ap estugsau 'seaige seyesdozo, “e919ue/BoJO, UQIINjISas

'so0esdesoun “sones 8onad aÁnpu1) so01u391093 Á soJi891090]|

eau vOpelo¡d3 sp sauOpeiado sp sopiaas (e

:SOPIAJS |

euesdo1d [3UBIA3IDIO [JUSMJIAON | 3UENDO [avemanidas | O1SO9W | OMAT | OINAF | OA | wW8Y | OZuvW [ONau833 | OY3N3
LOL vio SII
TSSA — esupuy ap SOpiuN SOpeis3 SO] ap sa1eJ9p U3)
«VLUVIA VNIA,, OD3AOYd -"D'V'S OUISVENVE VIININ VINVAINO)

VIOZ F9I/AIDIQ Y OYINI 30 SIN 130 OGOI43d 13 N3 NOIDVYO14X3 N3 SINQISUJANI 30 NOIDNIIN3 30 VIAVUDONOY)
VOX3NV

ANEXO Il

Pena
Sábado 23 de novembre de 2013

Aprueban Segunda Modificación al
Contrato de Concesión N* 366-2011
suscrito con Energía Eólica S.A. para
generación de energía eléctrica con
recursos energéticos renovables en la
futura Central Eólica Cupisnique

RESOLUCIÓN SUPREMA
N* 076-2013-EM

Lima, 22 de noviembre de 2013

VISTO: El Expediente N* 17266210, organizado por
Energía Eólica S.A., sobre la solicitud de modificación
de la concesión definitiva para desarrollar la actividad de
eneración de energía eléctrica con Recursos Energéticos

'enovables en la Central Eólica Cupisnique, relativa al
Contrato de Concesión N* 366-2011;

CONSIDERANDO:

Que, mediante la Resolución Suprema N* 029-2011-
EM, publicada el 16 de abril de 2011, se otorgó a favor de
Energía Eólica S.A. concesión definitiva para desarrollar
la actividad de generación de energía eléctrica con
Recursos Energéticos Renovables en la futura Central
Eólica Cupisnigue, con una capacidad instalada de 80
po aprobándose el Contrato de Concesión N* 366.

A

Que, en virtud de la Resolución Suprema N' 008-
2012-EM, publicada el 21 de enero de 2012, se aprobó
la Primera Modificación al Contrato de Concesión N'
366-2011 a favor de la concesionaria Energía Eólica
S.A., conforme a la cual se estableció la modificación del
referido Contrato de Concesión para prorrogar el plazo
de puesta en operación comercial de la Central Eólica
Cupisnique, y de esta forma concluir las obras y poner en
operación comercial el 20 de junio del año 2013;

Que, con fecha 15 de abril de 2013, mediante el
documento con registro de ingreso N* 2284072, Energía
Eólica S.A. solicitó la segunda modificación del referido
Contrato de Concesión para prorrogar la construcción de
la Central Eólica Cupisnique, y de esta forma concluir las
oras, poner en operación comercial el 20 de febrero del
año 2014;

Que, la modificación solicitada se sustenta en la
Resolución Ministerial N* 529-2012-MEM/DM de fecha
13 de diciembre de 2012, mediante la cual el Ministerio
de Energía y Minas aprobó el texto de la Minuta que
contiene la Adenda N' 4 al Contrato de Concesión para
el Suministro de Energía Renovable al Sistema Eléctrico
Interconectado Nacional (SEIN) correspondiente al
proyecto Central Eólica Cupisnique, donde se encuentra
incluida la modificación del Cronograma de Ejecución de

as;

Que, habiéndose cumplido con los requisitos
establecidos en el Decreto Ley No 25844, Ley de
Concesiones Eléctricas, su Reglamento, aprobado
por Decreto Supremo N* 009-93-EM, y contando con la
Opinión a que se refiere el Informe N* 691-2013-DGE-
DCE, corresponde aprobar la segunda modificación del
Contrato de Concesión N* 366-2011 en los términos y
condiciones que aparecen en la Minuta correspondiente,
la misma que deberá ser elevada a Escritura Pública
incorporando en ésta el texto de la presente Resolución,
e inscribirla en el Registro de Concesiones para la
Explotación de Servicios Públicos del Registro de
Propiedad Inmueble, de conformidad con lo dispuesto
en los artículos 7 y 56 del Reglamento de la Ley de
Concesiones Eléctricas;

Estando a lo dispuesto en el segundo párrafo del
artículo 53 y el artículo 54 del citado Reglamento;

Con la opinión favorable del Director General de
Electricidad y del Vice Ministro de Energía del Ministerio
de Energía y Minas;

SE RESUELVE:

Artículo 1.- Aprobar la Segunda Modificación al
Contrato de Concesión N” 366-2011, en tos aspectos
referidos a modificar la Cláusula Séptima y el Anexo N*
04, relativo a la concesión definitiva de generación con
Recursos Energéticos Renovables en la futura Central

NORMAS LEGALES

507603

Eólica Cupisnique, por las razones y fundamentos legales
señalados en la' parte considerativa de la presente
Resolución

Artículo 2.- Autorizar al Director General de
Electricidad, o a quien haga sus veces, a suscribir, en
representación del Estado, la Minuta de la Segunda
Modificación al Contrato de Concesión Definitiva N? 366.
2011, aprobada en el artículo precedente y la Escrtura
Pública correspondiente.

Artículo 3.- El texto de la presente Resolución
Suprema deberá insertarse en la Éscritura Pública que
origine la segunda modificación al Contrato de Concesión
No 366-2011

Artículo 4.- La presente Resolución Suprema,
en cumplimiento de lo dispuesto en el artículo 54 del
Reglamento de la Ley de Concesiones Eléctricas, deberá
ser publicada para su vigencia en el Diario Oficial El
Peruano poruna sola vez, y será notificada al concesionario
dentro de los cinco (5) días hábiles siguientes a dicha
publicación, conforme al artículo 53 del Reglamento de la
Ley de Concesiones Eléctricas.

Artículo 5.- La presente Resolución Suprema será
refrendada por el Ministro de Energía y Minas.

Registrese, comuníquese y publiquese.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

JORGE MERINO TAFUR
Ministro de Energía y Minas

1018649-8

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Compañía Minera Barbastro Sociedad
Anónima Cerrada durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N?* 516-2013-MEM/DM

Lima, 21 de noviembre de 2013

CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción

lunicipal; as

Que, por Escrito N” 2313606, COMPAÑÍA MINERA
BARBASTRO SOCIEDAD ANONIMA CERRADA solicitó
al Ministerio de Energía y Minas la suscripción de un
Contrato de Inversión en Exploración, adjuntando la
lista de bienes y servicios cuya adquisición le otorgará
el derecho a la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal, durante la
fase de exploración;

Que, el Ministerio de Economía y Finanzas
mediante Oficio N* 246-2013-EF/15.01 de fecha 31 de
octubre de 2013, emitió opinión favorable a la lista de
bienes y servicios presentada por COMPAÑÍA MINERA
BARBASTRO SOCIEDAD ANONIMA CERRADA
considerando que la lista presentada por la citada
empresa coincide con los Penes Y, servicios aprobados
por el Decreto Supremo N” 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

E

507604 NORMAS LEGALES Sado 3 e mer gora
Con la opinión favorable de la Dirección General de -
Mineria del Ministerio de Energía y Minas: | SUSPARTIDA DESCRIPCION
De conformidad con lo dispuesto en el inciso c) del
artículo E] Reglamento ITA Nm a a ropado 23 | 8517.61.00.00 [ESTACIONES BASE
r Decreto Supremo N* 082-2002-EF y el articulo 9* del —
Regamento de Organización y Funciones del Ministerio | [24 | 8517625000 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN |
de Energía y Minas, aprobado por Decreto Supremo N* [CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
031-2007-EM; [DE VOZ. IMAGEN U OTROS DATOS
25 | 8s23.4920.00 [SOPORTES — ÓPTICOS GRABADOS PARA
SE RESUELVE: [REPRODUCIR IMAGEN O IMAGEN Y SONIDO
Artículo Único.- Aprobar la lista de bienes y servicios | [25 | 852349:90.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
cuya adquisición otorgará el derecho a la devolución del 7
impuesto General as Volts e mputeto de Promoción | [7] MIZOO Cuaejs pOUe DE scBOco sen
Municipal a favor de COMPAÑÍA MÍNERA BARBASTRO [CON CARGA MÁXIMA. INFERIOR O IGUAL 4 637 T
SOCIEDAD ANONIMA CERRADA durante la fase de DIESEL
exploración, de acuerdo con el Anexo que forma parte
integrante de la presente resolución ministerial. 28 | 8705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO Ol
. PERFORACIÓN
Regístrese, comuniquese y publíquese 23 | 8005.20.00.00 [CÁMARAS ESPEQULES PARA FOTOGRAÑA
ISUBMERINA O AÉREA, EXAMEN MÉDICO DE
JORGE MERINO TAFUR
ás % ¡ORGANOS INTERNOS O PARA LABORATORIOS DE!
Ministro de Energía y Minas MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL
30 | 9011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS
ANEXO 31 | 9011.20.00.00 [LOS DEMÁS MICROSCOPIOS — PARA
[FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O|
DISTA.DE BIENES Y SERVICIOS QUE TIENEN MICROPROYECCIÓN
DERECH LA DEVOLU DEL IGVE 32 | 9012.10.00.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS;|
COMPAÑÍA MINERA BARBASTRO [DIFRACTÓGRAFOS
SOCIEDAD ANONIMA CERRADA 33 | 90142000.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN|
KEREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)
N* | SUBPARTIDA [DESCRIPCION 34 | 901480.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE|
NACIONAL [NAVEGACIÓN
1 | 2508-10.00.00 [BENTONITA 35 | 9015.10.00.00 [TELÉMETROS
2 | 3824.90.60.00 ¡PREPARACIONES PARA FLUIDOS DE] 36 | 9015.20.10.00 ¡TEODOLITOS
PERFORACIÓN DE POZOS (LODOS) 37 Fso16202000 JTAQUIMETROS
3 | se2ósosooo PROTECTORES  ANTIRRUDOS DE MATERIA 38 | 8015300000 luvetes
A 39 | 9015.40.10.00 [INSTRUMENTOSYAPARATOSDEFOTOGRAMETRI.|
4 | 6401 10.00.00 A PUNTERA METÁLICA DE] ELÉCTRICOS O ELECTRÓNICOS
a. 40 | 9015.40:90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DEl
5 | £506.10.00.00 [CASCOS DE SEGURIDAD FOTOGRAMETRIA EXCEPTO ELÉCTRICOS Ol
5 | 7228.80.00.00 [BARRAS HUECAS PARA PERFORACIÓN, DEl ¡ELECTRÓNICOS
AOEROS ALEADOS O SIN ALEAR 41 | 801580.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS]
7 | 7304220000 [TUBOS DE PERFORACIÓN DE  ACERO| ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
INOXIDABLE [FOTOGRAMETRÍA
8 | 730423.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN 42 | 9015.80.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS|
$ | 6207.13.1000 [TRÉPANOS Y CORONAS CON PARTE OPERANTE| EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
¡DE CERMET 43 | 9015.90.00.00 [PARTES Y ACCESORIOS
10 | 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET. 44 | 9020.00.00.00 [LOS DEMÁS APARATOS  RESPIRATORIOS Y]
ARENA A MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS]
11 | 8207193000 [BennEnaS INTEGRALES CON PARTE OPERANTE [DE PROTECCIÓN SIN MECANISMO NI ELEMENTO|
IFILTRANTE AMOVIBLE
1? | 4207135000 [LOS DEMÁS UTILES CON PARTE OPERANTE DE 45 | 9027.300000 [ESPECTRÓMETROS, ESPECTROFOTÓMETROS y]
¡ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES]
13 | 8207.19.10.00 |TRÉPANOS Y CORONAS EXCEPTO DE CERMET [ÓPTICAS (UY, visibles, IR)
14 | 8207192100 [BROCAS DIAMANTADAS EXCEPTO DE CERMET 46 | 9030330000 |LOS DEMÁS INSTRUMENTOS Y APARATOS PARA)
Z 7 " [MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
15 | 8207.19.29.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y RESISTENCIA O POTENCIA. SIN. DISPOSITIVO!
IDIAMANTADAS. [REGISTRADOR
15 | 8207.1930.00 [BARRENAS INTEGRALES
E Il. SERVICIOS
17 | 620719.60.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE|
PERFORACIÓN Y SONDEO
sa | azorso0000 2) Servicios de Operaciones de Exploración Minera:

[LOS DEMÁS ÚTILES INTERCAMBIABLES

LAS DEMÁS MÁQUINAS DE SONDEO Ol
[PERFORACIÓN AUTOPROPULSEDAS

LAS” DEMÁS MÁQUINAS DE SONDEO Y
[PERFORACIÓN EXCEPTO AUTOPROPULSADAS

19 | 8£30.41.00.00

20 | 8430.49.00.00

Topográficos y geodésicos.

Geológicosygeotécnicosfincluye petrográficos, mineragráficos,
hidrológicos, restitución fotogramétrica, fotografías aéreas,
mecánica de rocas).

21 | 8431.43.10,00 [BALANCINES

Servicios geofísicos y geoquímicos (incluye ensayes).

22 | 843143:90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO]
[O PERFORACIÓN DE LAS SUBPARTIDAS 8420.41]

|U $430.49

Servicios de perforación diamantina y de circulación reversa
(roto percusiva).

Servicios aerotopográficos.

Pensar
Sábado 23 de nonembre de 2013

+ — Senicios de interprelación mulliespecal de imágenes ya
sean satelitales o equipos aerotransportados.

+ Ensayes de laboratorio (análisis de minerales, suelos, agua.
eto).

b;

Otros Servicios Vinculados a la Actividad de Exploración
Minera:

+ Senicio de alojamiento y alimentación del personal operativo
del Titular del Proyecto.

+ Servicio de asesoría, consultoria, estudios técnicos especiales
y auditorias destinados a las actividades de exploración
minera.

+ Semicios de diseño, construcción, montaje industrial, eléctrico
y mecánico, armado y desarmado de maquinarias y equipo
necesario para las actividades de la exploración minera.

«Servicios de inspección, mantenimiento y reparación de
"maquinaria y equipo utiizado en las actividades de exploración
minera

* — Alquilero arrendamiento financiero de maquinaria, vehiculos y
equipos necesarios para las aclividades de exploración.

+ — Transporte de personal, maquinaria, equipo, materiales y
suministros necesarios para las actividades de exploración y
la construcción de campamentos.

*__ Servicios médicos y hospitalarios.
+ Seracios relacionados con la protección ambiental
»__ Servicios de sistemas e informática

+ Servicios de comunicaciones, incluyen comunicación radial,
telefonía satelital

*__ Servicios de seguridad industrial y contraincendios.

+ Serúcios de seguridad y vigilancia de instalaciones y personal
operativo.

«Servicios de seguros.
+ Servicios de rescale, auxilio.

1017973-1

Aprueban como empresa calificada
para efecto del D. Leg. N” 973 a la
empresa Consorcio Transmantaro S.A.,
por el desarrollo del proyecto "Línea de
Transmisión Machupicchu - Abancay
- Cotaruse en 220 kV”

RESOLUCIÓN MINISTERIAL
N? 517-2013-MEM/DM

Lima, 21 de noviembre de 2013
CONSIDERANDO:

Que, el numeral 3.3 del artículo 3 del Decreto Legislativo
N” 973 establece que mediante Resolución Ministerial del
sector competente se aprobará a las personas naturales
o jurídicas que califiquen para el goce del Régimen, asi
como los bienes, servicios y contratos de construcción
que otorgarán la Recuperación Anticipada del IGV, para
cada Contrato;

Que, el artículo 2 del Reglamento del Decreto
Legislativo N* 973, concordado con los numerales
Ap 7.3 del artículo 7 del Decreto Legislativo N* 973,
modificado por la Ley N* 30056, establece que mediante
la Resolución Ministerial se precisará, entre otros aspectos
la cobertura del Régimen de Recuperación Anticipada del
Impuesto General a las Ventas;

Que, con fecha 20 de setiembre de 2013 CONSORCIO
TRANSMANTARO S.A. celebró, en su calidad de
inversionista, un Contrato de Inversión con el Estado por el
Proyecto denominado “Línea de Transmisión Machupicchu
— Abancay — Cotaruse en 220 kV”, para efecto de acogerse
a lo establecido en el Decreto Legislativo N* 973, tal y
como lo dispone el artículo 3 de la referida norma legal;

Que, de acuerdo con lo establecido en el artículo 5 del
Reglamento del Decreto Legislativo N* 973, el Ministerio
de Economia y Finanzas ha remitido el Oficio N* 9441-

NORMAS LEGALES

507605

2013-EF/13.01, presentado el 11 de noviembre de 2013
al Ministerio de Energía y Minas bajo el Registro N*
2342902, acompañando el Informe N* 295-2013-EF/61.01
en el que, luego de la evaluación realizada, Opina que
procede la aprobación de la Lista de Bienes, Servicios y
Contrato de Construcción para el acogimiento al Régimen
de Recuperación Anticipada del IGV de acuerdo con el
Decreto Legislativo N* 973, acompañando los Anexos |
y Il que muestran el detalle de los bienes, servicios y ia
actividad de construcción;

Estando a lo dispuesto en el numeral 3.3 del artículo 3
del Decreto Legislativo N* 973, el inciso i) del artículo 6 del
Decreto Ley N'25962, Ley Orgánica del Sector Energia y
Minas y en los incisos h) y 0) del artículo Y del Reglamento
de Organización y Funciones del Ministerio de Energía y
Minas, aprobado por el Decreto Supremo N* 031-2007-

Con la opinión favorable del Vice Ministro de Energía;
SE RESUELVE

Artículo 1.- Aprobación de empresa calificada

Aprobar como empresa calificada, para efecto del
artículo 3 del Decreto Legislativo N” 973, a la empresa
CONSORCIO TRANSMANTARO S.A., por el desarrollo
del proyecto denominado “Linea de Transmisión
Machupicchu _— Abancay - Cotaruse en 220 kV", en
adelante el “Proyecto”, de acuerdo con el Contrato de
Inversión suscrito con el Estado el 20 de setiembre de

Artículo 2.. Requisitos y características del
Contrato de Inversión

Establecer, para efecto del numeral 5.3 del artículo
5 del Reglamento del Decreto Legislativo N* 973, que
el monto de la inversión a cargo de CONSORCIO
'TRANSMANTARO S.A. asciende a la suma de US$ 104
009 170,00 (Ciento Cuatro Millones Nueve Mil Ciento
Setenta y 00/100 Dólares de los Estados Unidos de
América) a ser ejecutado en un plazo total de un (01) año,
siete (07) meses y tres (03) días, contado a partir del 31
de mayo de 2013.

Artículo 3.- Objetivo principal del Contrato de
Inversión

Para efecto del Decreto Legislativo N* 973, el objetivo
principal del Contrato de Inversión es el previsto en las
Cláusulas Primera y Segunda del mismo y el inicio
de las operaciones productivas estará constituido por
la percepción de cualquier ingreso proveniente de la
explotación del Proyecto, conforme a lo dispuesto en el
artículo 5 de dicho Decreto Legislativo.

Artículo 4.- Régimen de Recuperación Anticipada
del Impuesto General a las Ventas

4.1 El Régimen de Recuperación Anticipada del
Impuesto General a las Ventas a que se refiere el artículo
2 del Decreto Legislativo N” 973 y normas reglamentarias
aplicables al Contrato de Inversión, comprende el impuesto
que grave la importación y/o adquisición local de bienes
intermedios nuevos y bienes de capital nuevos, así como
los servicios y contratos de construcción que se señalan
en los Anexos de la presente Resolución, y siempre que
se utilicen directamente en actividades necesarias para
la ejecución del Proyecto a que se refiere el Contrato de
Inversión. Para determinar el beneficio antes indicado
se considerarán las adquisiciones de bienes, servicios y
contratos de construcción que se hubieran efectuado a
partir del 31 de mayo de 2013 y hasta la percepción de los
ingresos por las operaciones productivas a que se refiere
el artículo anterior.

4.2 Las Lista de bienes de capital nuevos, bienes
intermedios nuevos, según subpartidas nacionales,
servicios y contratos de construcción se incluirá como un
anexo al Contrato de Inversión y podrá ser modificada
a solicitud de CONSORCIO TRANSMANTARO S.A
de conformidad con el numeral 6.1 del artículo 6 del
Reglament del Decreto Legislativo N* 973, aprobado por
el Decreto Supremo N* 084-2007-EF.

Registrese, comuníquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO ll
COMPAÑÍA MINERA BARBASTRO SOCIEDAD ANÓNIMA CERRADA
RELACIÓN DE CONCESIONES MINERAS

” . ¿dico limi Partida Registro (Título o
Ítem | Concesión Minera | Código Único Electrónica concesión) a favor de:
1. ACUMULACION 010000410L 11168368 COMPAÑÍA MINERA

NELSON X

BARBASTRO S.A.C.

